IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45172

STATE OF IDAHO,                                   )    2018 Unpublished Opinion No. 324
                                                  )
       Plaintiff-Respondent,                      )    Filed: January 17, 2018
                                                  )
v.                                                )    Karel A. Lehrman, Clerk
                                                  )
JIMMIE O’NEAL,                                    )    THIS IS AN UNPUBLISHED
                                                  )    OPINION AND SHALL NOT
       Defendant-Appellant.                       )    BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Gooding County. Hon. Eric J. Wildman, District Judge.

       Judgment of conviction and unified sentence of twelve years, with a minimum
       period of confinement of six years, for voluntary manslaughter, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Jimmie O’Neal pled guilty to an amended charge of voluntary manslaughter. I.C. § 18-
4006(1). In exchange for his guilty plea, an additional charge was dismissed. The district court
sentenced O’Neal to a unified term of twelve years, with a minimum period of confinement of
six years. O’Neal appeals, claiming his sentence is excessive and that the district court erred by
declining to grant probation or retain jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                  1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Whether to retain jurisdiction is a matter within the sound
discretion of the district court. State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.
App. 1990). Probation is the ultimate goal of retained jurisdiction. State v. Jones, 141 Idaho
673, 677, 115 P.3d 764, 768 (Ct. App. 2005). There can be no abuse of discretion if the district
court has sufficient evidence before it to conclude that the defendant is not a suitable candidate
for probation. Id.
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. Therefore, O’Neal’s judgment of conviction and sentence
are affirmed.




                                                2